Citation Nr: 1100253	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-02 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1970 to April 1976. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2007 rating action of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas. 

The Veteran requested a hearing before the Board on his January 
2008 VA Form 9, and was subsequently scheduled for a November 
2010 hearing, the Veteran failed to appear for the hearing.  
Accordingly, the hearing request is deemed withdrawn.  See 38 
C.F.R. § 20.702 (2010).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's bilateral 
hearing loss was manifested by no more than Level II impairment 
in the right ear, and no more than Level IV impairment in the 
left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.85, 4.86, 4.87, 4.1, Diagnostic Code (DC) 6100 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Substantially compliant notice was sent in January 2007 and May 
2008 and the claim was readjudicated in June 2008 and April 2010 
supplemental statements of the case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, obtained VA outpatient and 
private treatment records, afforded the Veteran audiological 
examinations in February 2007 and March 2010, and assisted the 
Veteran in obtaining evidence.  Based on the foregoing, all known 
and available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file, and the 
Veteran has not contended otherwise. 

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.) See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Increased Rating

In an October 1976 rating decision the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable disability evaluation, effective April 10, 1976, 
the day after discharge from service.  The Veteran filed a claim 
for an increased rating in December 2006 and that claim was 
denied by the RO in a March 2007 rating decision, which is the 
subject of the present appeal.

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (rating 
schedule), which is based upon the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 C.F.R. § 4.1.

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

In evaluating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, and as 
measured by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled speech 
discrimination test together with the results of a puretone 
audiometry test.  The horizontal lines in Table VI (38 C.F.R. § 
4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent nine categories 
of decibel loss based on the pure tone audiometry test.

The numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the vertical 
column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII (38 
C.F.R. § 4.85) by intersecting the horizontal column appropriate 
for the numeric designation for the ear having the better hearing 
acuity and the vertical row appropriate to the numeric 
designation level for the ear having the poorer hearing acuity. 
For example, if the better ear has a numeric designation Level of 
"V" and the poorer ear has a numeric designation Level of "VII," 
the percentage evaluation is 30 percent.  
38 C.F.R. §§ 4.85(b), 4.87.

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 
hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear will 
be evaluated separately.

Evidence pertinent to the rating period on appeal includes VA 
outpatient treatment records dated in August 2007 to September 
2009, VA examinations dated in February 2007 and March 2010, and 
a private audiological evaluation dated in September 2007.  

In the present case, during the course of treatment for his 
service-connected bilateral hearing loss, the Veteran received 
outpatient treatment from the VA during August 2007 to September 
2009.  The treatment reports indicate that the Veteran's 
bilateral hearing loss is listed as a problem since service.   

The Veteran underwent a VA audiological examination in February 
2007.  This examination revealed the following puretone 
thresholds, in decibels: 

HERTZ

1000
2000
3000
4000
RIGHT
10
25
35
45
LEFT
10
25
40
45

Based upon the above findings, the Veteran's puretone average for 
his right ear was recorded as 29.  His puretone average for his 
left ear was recorded as 30.  Speech recognition was 96 percent 
for his right ear and 92 percent for the left ear.  

The findings of the aforementioned VA examination as applied to 
the rating criteria for hearing impairment show that the criteria 
for a compensable evaluation for bilateral hearing loss have not 
been met.  Specifically, the Veteran's right ear manifests an 
average puretone threshold of 29 decibels, with a 96 percent 
speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows his right ear hearing loss to be Level I impairment.  The 
Veteran's left ear manifests an average puretone threshold of 30 
decibels, with a 92 percent speech discrimination, reference to       
38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be 
Level I impairment.  These results applied to Table VII reveal a 
noncompensable evaluation.  In addition, neither ear demonstrates 
an exceptional pattern of hearing impairment under the provisions 
of 38 C.F.R. §§ 4.86(a) or 4.86(b); therefore, these provisions 
are not applicable.  

The Veteran underwent a private audiological examination in 
September 2007.  
This examination revealed the following puretone thresholds, in 
decibels: 

HERTZ

1000
2000
3000
4000
RIGHT
15
30
35
50
LEFT
15
30
40
50

Based upon the above findings, the Veteran's puretone average for 
his right ear was recorded as 33.  His puretone average for his 
left ear was recorded as 34.  Speech recognition was 88 percent 
for his right ear and 100 percent for the left ear.  

The findings of the aforementioned private examination as applied 
to the rating criteria for hearing impairment show that the 
criteria for a compensable evaluation for bilateral hearing loss 
have not been met.  Specifically, the Veteran's right ear 
manifests an average puretone threshold of 33 decibels, with an 
88 percent speech discrimination, reference to 38 C.F.R. § 4.85, 
Table VI, shows his right ear hearing loss to be Level II 
impairment.  The Veteran's left ear manifests an average puretone 
threshold of 34 decibels, with a 100 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows 
his left ear hearing loss to be Level I impairment.  Although it 
is unclear as to whether this examination was performed using the 
required Maryland CNC speech discrimination test, these results 
applied to Table VII reveal a noncompensable evaluation.  In 
addition, neither ear demonstrates an exceptional pattern of 
hearing impairment under the provisions of 38 C.F.R. §§ 4.86(a) 
or 4.86(b); therefore, these provisions are not applicable.  

The Veteran underwent a second VA examination in March 2010.  
This examination revealed the following puretone thresholds, in 
decibels: 

HERTZ

1000
2000
3000
4000
RIGHT
15
25
35
60
LEFT
15
35
46
65

Based upon the above findings, the Veteran's puretone average for 
his right ear was recorded as 34.  His puretone average for his 
left ear was recorded as 38.  Speech recognition was 90 percent 
for his right ear and 74 percent for the left ear.  

The findings of the aforementioned VA examination as applied to 
the rating criteria for hearing impairment show that the criteria 
for a compensable evaluation for bilateral hearing loss have not 
been met.  Specifically, the Veteran's right ear manifests an 
average puretone threshold of 34 decibels, with a 90 percent 
speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows his right ear hearing loss to be Level II impairment.  The 
Veteran's left ear manifests an average puretone threshold of 38 
decibels, with a 74 percent speech discrimination, reference to 
38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be 
Level IV impairment.  These results applied to Table VII reveal a 
noncompensable evaluation.  In addition, neither ear demonstrates 
an exceptional pattern of hearing impairment under the provisions 
of 38 C.F.R. §§ 4.86(a) or 4.86(b); therefore, these provisions 
are not applicable.  

The Board is limited in evaluating hearing loss to the mechanical 
application of the rating schedule under the specified testing 
methods.  For example, any impact of the hearing loss on the 
veteran's daily life cannot be accounted for outside the rating 
tables of 38 C.F.R. § 4.85.  The noncompensable evaluation 
currently assigned for his bilateral hearing loss accurately 
reflects his disability picture as contemplated under the VA 
rating criteria throughout the rating period on appeal.

In an October 2010 written argument, the Veteran's representative 
asserts that the Veteran contends that his bilateral hearing loss 
is "under evaluated." However, the 
The VA examination reports included a recitation of the Veteran's 
subjective complaints and pure tone audiometry and speech 
discrimination tests, in accordance with 38 C.F.R. § 4.85.  The 
Board finds the VA examination reports adequate for rating 
purposes and the findings accurately represent the Veteran's 
overall disability picture.  Martinak v. Nicholson, 21 Vet. App. 
447 (2007). 

In sum, the evidence of record does not demonstrate a compensable 
evaluation for bilateral hearing loss for any portion of the 
rating period on appeal.  Without an approximate balance of 
positive and negative evidence that would give rise to a 
reasonable doubt in favor of the appellant receiving an increased 
rating, the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Extraschedular Considerations

During the February 2007 VA examination, the Veteran reported 
that he is not currently employed, explaining that he retired in 
March 2002, after approximately 12 years of service with the El 
Paso Independent School District as a crew leader supervising 
employees performing ground maintenance.  As such, there is no 
indication that the service-connected condition considered herein 
affected employment.  Thus, the issue of whether referral for 
extraschedular consideration is warranted is not raised.  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  




ORDER

A compensable evaluation for bilateral hearing loss is denied. 



____________________________________________
D.P. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


